      Case 1:19-cr-00705-WHP Document 9 Filed 01/13/20 Page 1 of 1




January 13, 2020

VIA ECF
The Honorably William H. Pauley III
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:   United States v. Shaquille Perkins, 19 CR 705 (WHP)

Hon. Judge Pauley:

I write to seek an extension of the deadline by which Mr. Perkins is required to
file pretrial motions. Under the current schedule, defense’s motions was due on
Friday, January 10. The government’s opposition is due January 31, 2020. A
suppression hearing, to the extent one is necessary, has been scheduled for
February 14, 2020.

I am not in a position to file a suppression motion until I have viewed the
physical evidence. Although the parties attempted to arrange a viewing last
week, we were unable to coordinate our schedules. I believe we will be able to
arrange a viewing early this week. As such, I will be prepared to file motions no
later than the end of this week, with the government’s opposition due no later
than February 7, 2020. Under the proposed scheduled, the suppression hearing
need not be moved.

I have conferred with the government who does not oppose a shifted motion
schedule but does object if the schedule required the hearing to be moved.

Thank you for your consideration of this request.

Respectfully submitted,                                Application granted.
        /s/
Julia L. Gatto
Assistant Federal Defender
Tel.: (212) 417-8750

cc:   AUSA Kevin Sullivan (via ECF)



                                                            January 13, 2020
